DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (7,789,194; “Lathrop” from now on) in view of Naman (2,916,101).
Lathrop discloses an air blower, the air blower comprising: an intake housing (see annotated Fig. 8 below) comprising an inlet 30, the inlet positioned to receive air into the air blower; an impeller (inside the housing 16), the impeller positioned to draw the air through the intake housing and into the impeller; an outlet 20 (Figs. 4, 5), the outlet positioned to receive air from the impeller and expel the air from the air blower; a flow modulator tube assembly 72 (see annotated Fig. 8 below) positioned to receive the air from the intake housing and direct the air to the impeller; and a sound damper 92 positioned within the intake housing (Figs. 9-12), wherein the flow modulator tube assembly is positioned to direct at least some sound traveling therethrough to the sound damper, and wherein the sound damper absorbs at least some of the sound directed thereto; wherein the flow modulator tube assembly and the sound damper inherently attenuate sound emanating from the air blower during operation of the air blower.
[AltContent: textbox (Sound damper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow modulator tube)][AltContent: arrow][AltContent: textbox (Inlet)][AltContent: arrow][AltContent: textbox (Intake housing)][AltContent: arrow]
    PNG
    media_image1.png
    558
    639
    media_image1.png
    Greyscale



		Annotation of Fig. 8 of Lathrop.

However, Lathrop does not disclose the flow modulator tube assembly comprises a plurality of vanes positioned within a shell, the vanes extending axially along a length of the shell, wherein the vanes define a plurality of modulated air flow paths through the flow modulator tube assembly.
Naman teaches a sound absorbing structure to absorb sound that causes by fluid flowing through a duct (col. 1, lines 16-19 and lines 31-33); the sound absorbing structure comprising an array of sound absorbing cells 10 disposed longitudinally within a fluid flow duct D (Figs. 4-6); wherein the cells 10 each having the shape of a vane (Figs. 1 and 4-6).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the air blower of Lathrop with the flow modulator tube comprising a plurality of sound absorbing cells or vanes of Nathan for the purpose of absorbing the sound caused by air flowing the same.

Regarding claim 3, sound exiting the flow modulator tube assembly into the intake housing is directed away from the inlet (Figs. 5, 8).
Regarding claim 4, the inlet is at a 90-degree angle relative to the entrance of the flow modulator tube assembly (Figs. 5, 8).
Regarding claim 6, the sound absorbing cells or vane 10 are positioned along the flow direction within the flow modulator tube; therefore, they are able to straighten the flow of the air and the propagation of sound through the flow modulator tube assembly.
Regarding claim 7, the vanes or sound absorbing cells divide the air and sound into multiple, separate paths (Fig. 5 of Naman).
Regarding claim 8, the sound damper comprises foam, metal, or combinations thereof (Lathrop; col. 11, lines 33-36).
Regarding claim 10, the sound damper comprising a perforated plate 84 and foam 94 arranged as seen in Fig. 11 of Lathrop which are inherently capable of reflecting some of the sound within the intake housing.
Regarding claim 11, Lathrop inherently discloses  a method of attenuating sound emanating from an air blower, the method comprising: directing at least some sound within the air blower through a flow modulator tube assembly that is positioned within an intake housing of the air blower (Fig. 5 and annotated Fig. 8 above), and directing at least some of the sound from the flow modulator tube assembly to a sound damper that is positioned within the intake housing of the air blower, wherein the sound damper absorbs at least some of the sound.

Naman teaches a sound absorbing structure to absorb sound that causes by fluid flowing through a duct (col. 1, lines 16-19 and lines 31-33); the sound absorbing structure comprising an array of sound absorbing cells 10 disposed longitudinally within a fluid flow duct D (Figs. 4-6); wherein the cells 10 each having the shape of a vane (Figs. 1 and 4-6) defining a plurality of modulated flow paths through the flow modulator tube assembly.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize the method of Lathrop with the flow modulator tube comprising a plurality of sound absorbing cells or vanes of Nathan for the purpose of absorbing the sound caused by air flowing the same.
Regarding claims 12 and 13, see the rejection of claims 2 and 3 above.
Regarding claim 15, the sound is sound generated by the air blower (Lathrop; col. 1, lines 32-34).
Regarding claim 18, Lathrop discloses a system for providing cooling air or ventilation, the system comprising: an air blower 14 (Figs. 3, 4), the air blower comprising: an intake housing comprising an inlet (see annotated Fig. 8 above), the inlet positioned to receive air into the air blower; an impeller inside the air blower, the impeller positioned to draw the air through the intake housing and into the impeller; an outlet 20 (Fig. 3), the outlet positioned to receive air from the impeller and expel the air from the air blower; a flow modulator tube (see annotated Fig. 8 above) assembly positioned to receive the air from the inlet and direct the air to the impeller; and 
Lathrop does not disclose the flow modulator tube assembly comprises a plurality of vanes positioned within a shell, the vanes extending axially along a length of the shell, wherein the vanes define a plurality of modulated air flow paths through the flow modulator tube assembly.
Naman teaches a sound absorbing structure to absorb sound that causes by fluid flowing through a duct (col. 1, lines 16-19 and lines 31-33); the sound absorbing structure comprising an array of sound absorbing cells 10 disposed longitudinally within a fluid flow duct D (Figs. 4-6); wherein the cells 10 each having the shape of a vane (Figs. 1 and 4-6) defining a plurality of modulated flow paths through the flow modulator tube assembly.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the system of Lathrop with the flow modulator tube comprising a plurality of sound absorbing cells or vanes of Nathan arranged longitudinally to the length of the tube for the purpose of absorbing the sound caused by air flowing the same.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lathrop in view of Naman as applied to claim 1 above and in further view of Servais (2,073,951).

Servais teaches a silencer for gaseous currents comprising a casing 10 having an inlet 11 and an outlet 12, the casing is filled with steel wool 16 as sound absorbing material (col. 1, lines 22-26).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the air blower of Lathrop in view of Naman with the sound damper comprises steel wool as an alternative for providing a sound damping material.

Allowable Subject Matter
Claim 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Lind et al. (8,231,334), Clay et al. (8,197,188) and Ramakrishnan et al. (4,986,170) are cited to show different blowers with noise suppression systems.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745